Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/202 and 7/22/2022 being considered by the examiner.

Status of Claims:
Claims 5, 12-16 remain present. 
Claims 1-4 and 6-11 were canceled. 
Claims 5 and 12-13 are rejected herein.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013189184 (A) to Toyota Auto Body Co. (hereinafter Toyota) (IDS)

Regarding claim 5, Toyota discloses a seat sliding apparatus (100) (fig. 3)
having an upper rail (20) slidably engaging with a lower rail (17B), wherein the upper rail includes lock pins (126, 128, Figs 3-4) arranged in line along a longitudinal direction of the lower rail, the lower rail comprising:
a bottom plate (111);
a pair of outer vertical plates (112) respectively extending upward from both ends of the bottom plate in a rail short direction;
a pair of upper plates (113) respectively extending laterally from upper ends of corresponding outer vertical plates toward a center in the rail short direction; and
a pair of inner vertical plates (113a) respectively extending downward from inner ends of corresponding upper plates,
wherein at least one of the pair of inner vertical plates (113a) includes:
first holes (114b, 114c) configured to engage with the lock pins (126, 128) of the upper rail, the first holes being arranged in line in the longitudinal direction of the inner vertical plates; and
second holes (114a) arranged in line in ranges from respective ends of the inner vertical plates to ends of a line of the first holes, wherein the second holes are at a height different from a height of the lock pins, the second holes are arranged at intervals different from intervals of the lock pins, or the second holes are smaller than tips of the lock pins, such that the lock pins are incapable of engaging with the second holes (Fig. 4b).  
Note that the method steps which includes forming the first holes and the second holes in a plate for the lower rail and bending the plate into a shape of the lower rail as claimed in claim 5 of the current application include all structural elements disclosed in ‘Toyota patent therefore also inherently carry out similar method steps.

Regarding claim 12, Toyota discloses the invention as shown above in claim 5 wherein the second holes do not reach the one of the pair of upper plates.

Regarding claim 13, Toyota discloses the invention as shown above in claim 5
wherein more than two of the second holes are present in each of the ranges.

Allowable Subject Matter
Claims 14-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
This action is made NON-FINAL>

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632